IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WARDELL COLEMAN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-3971

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.
____________________________/


Opinion filed October 6, 2014.

An appeal from an order of the Public Employees Relations Commission.

Thomas Montgomery of Thomas Montgomery, P.A., Belle Glade, for Appellant.

Kambria Emanuel Anderson, Assistant General Counsel, Office of the General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.

Joey D. Rix, Staff Attorney, Public Employees Relations Commission,
Tallahassee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.